Case: 13-20144      Document: 00512835754        Page: 1     Date Filed: 11/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                             FILED
                                                                        November 13, 2014
                                     No. 13-20144
                                                                          Lyle W. Cayce
                                                                               Clerk
KEITH COFFIN, on behalf of himself and others similarly situated; ERIC
JONES; JOSE L. RANGEL; JOSH FOX; GREGORY ROBINSON; JASON J.
VILLAREAL; DUSTIN AKINS; MASON FULKERSON; ZACHARY
LATIOLAIS,

                                                Plaintiffs - Appellees
v.

BLESSEY MARINE SERVICES, INCORPORATED,

                                                Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas


Before JOLLY, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:
      Blessey Marine Services, Inc. (“Blessey”) brings this interlocutory appeal
challenging the district court’s denial of its motion for summary judgment. The
district court declined to decide as a matter of law whether nine individual
plaintiffs (collectively the “Plaintiffs”), former vessel-based tankermen on
Blessey barges, who brought suit under the Fair Labor Standards Act (“FLSA”)
seeking overtime pay, were exempt from the FLSA as seamen. 1 Although the


       1The appeal is properly before us because the district court certified its order for
immediate appeal, and we subsequently granted Blessey’s petition for leave to appeal. See
28 U.S.C. § 1292(b).
    Case: 13-20144     Document: 00512835754     Page: 2   Date Filed: 11/13/2014



                                  No. 13-20144
district court conditionally certified a class action, only eleven individuals
joined, and the parties decided to proceed individually.
      Blessey produced extensive evidence during discovery suggesting that
the Plaintiffs’ loading and unloading duties were done as part of the vessel
crew and aided the seaworthiness of the vessel, and at the close of discovery it
moved for summary judgment. In response, the Plaintiffs largely ignored
responding to Blessey’s evidence and arguments, and countered that loading
and unloading a vessel is nonseaman work as a matter of law, a question that
was decided by our opinion in Owens v. SeaRiver Maritime, Inc., 272 F.3d 698
(5th Cir. 2001).     The Plaintiffs argued that Owens forecloses any factual
inquiry into the nature and character of loading and unloading duties. The
district court accepted this interpretation of Owens and concluded that loading
and unloading the vessel was in and of itself, without regard to attachment to
a specific vessel as seamen for other purposes, nonseaman work as a matter of
law. It set the case for trial so that a jury could determine whether those duties
were a substantial amount of the Plaintiffs’ overall work.
      Our review of the applicable law and record evidence leads us to a
contrary conclusion; we believe that the district court misapplied Owens.
Furthermore, the record establishes that these vessel-based tankermen
performed only seaman work, making them exempt from the FLSA’s overtime
provisions. Accordingly, we VACATE the district court’s denial of summary
judgment and REMAND the case to the district court for entry of judgment in
favor of Blessey.


                                        I.
      We begin with a discussion of the relevant facts, which are largely
undisputed. Blessey’s business primarily consists of shipping liquid cargo
along inland and oceanic waterways. Blessey uses a system of equipment
                                        2
     Case: 13-20144       Document: 00512835754         Page: 3     Date Filed: 11/13/2014



                                       No. 13-20144
called a unit tow, which consists of a towboat and two tank barges, to ship the
liquid. The towboat contains the navigation controls, machinery space, and
propulsion, and it pushes the barges through the waterway. Meanwhile, the
barges are connected to the towboat through a series of lines and wires. Each
Blessey barge consists of several separate tanks that can be used for storing
liquid, and loading and unloading such a barge is a complex process.
       The unit tow is manned by a crew that lives and works on the towboat
for a designated period of time (called a hitch). Typically, crew members work
for 20 days on a unit tow followed by 10 days off (called a 2-for-1 day hitch).
Each day, a crew member generally works two six-hour shifts. Crew sizes may
vary from as few as four to as many as ten people.
       The crew consists of a “wheelman,” a pilot, tankermen, and deckhands.
The “wheelman” is usually a captain or relief captain, and all members of the
crew work at his or her direction.            A “tankerman” has gained deckhand
experience and received required training in the loading and unloading of
liquid cargo from a barge. Blessey’s tankermen are vessel-based and share the
nineteen duties that deckhands perform along with various additional tasks
related both to the maintenance of the barges and the loading and unloading
process.    The parties agree that most of these tasks are seaman work. 2
Relevant here, Blessey requires its tankermen to perform the loading and
unloading process for the unit tow. Thus, the tankermen both load and unload



       2 Tankermen have nineteen deckhand duties, and the parties agree that all of them
are seaman work: (1) cleaning, (2) handling lines, (3) standing watch, (4) making locks, (5)
putting out lights, (6) handling running lights, (7) cooking, (8) changing engine filters, (9)
radio communications, (10) repairing lines, (11) troubleshooting barge engines, (12)
troubleshooting boat engines, (13) painting, (14) changing oil in engines, (15) purchasing
supplies, (16) chipping, (17) changing oil in generators, (18) tying off to docks, and (19)
building tow. Similarly, the parties agree that three tankerman duties are also seaman work:
(1) pumping out bilge water, (2) fueling the vessels, and (3) adding lube oil.

                                              3
     Case: 13-20144        Document: 00512835754           Page: 4     Date Filed: 11/13/2014



                                        No. 13-20144
the barges and perform other tasks related to the loading and unloading
process. 3 The Plaintiffs argue that these categories of duties are nonseaman
work, while acknowledging their many other duties are seaman work.
       The Plaintiffs typically worked as seamen aboard a vessel for
approximately 84 hours during a seven-day period and were paid a “day rate,”
or a flat daily sum. They were not paid overtime for any work, as is customary
and lawful with respect to seamen.
                                               II.
                                               A.
       We review the district court’s decision to deny summary judgment de
novo and apply the same standards as the district court. Lawyers Title Ins.
Corp. v. Doubletree Partners, L.P., 739 F.3d 848, 856 (5th Cir. 2014). Summary
judgment is appropriate “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). We may consider the record evidence before the
district court, but we may not assess credibility or weigh evidence. Lawyers
Title Ins. Corp., 739 F.3d at 856. The motion for summary judgment in this
case is based on the FLSA exemption for seamen, and the “ultimate
determination of whether an employee is exempt . . . is properly characterized
as a conclusion of law, subject to plenary review.” Dalheim v. KDFW–TV, 918
F.2d 1220, 1226 (5th Cir. 1990).
                                               B.


       3 The Plaintiffs identified a number of these related tasks. Tankermen are responsible
for “lubing the barge,” which requires: (1) oiling grease-fittings on the barges, (2) changing
the oil and oil-filters on the barge engines, (3) cleaning the barges of oil spots and debris, (4)
making sure all hatches and dogs are tightly secured, and (5) doing an overall readiness
inspection of the barge. Additionally, the tankermen must (1) check pressure gauges for
heated fuel, (2) check outgoing or incoming temperature of heating oil, (3) maintain the
generator, (4) drain water from the expansion tank, and (5) fuel the barge. Tankermen also
perform a variety of other tasks related to loading and unloading while the barge is docked.
                                                4
    Case: 13-20144     Document: 00512835754      Page: 5   Date Filed: 11/13/2014



                                  No. 13-20144
      To decide whether the Plaintiffs are exempt seamen, we turn to the
relevant statutory and regulatory language setting out obligations with respect
to the FLSA. The FLSA generally forbids employing workers for a workweek
longer than forty hours “unless such employee receives compensation for his
employment . . . at a rate not less than one and one-half times the regular rate
at which he is employed.” 29 U.S.C. § 207(a)(1). An employee is not protected
by this broad prohibition, however, if he falls within an exemption from
statutory coverage. Meza v. Intelligent Mexican Mktg., Inc., 720 F.3d 577, 580–
81 (5th Cir. 2013). Relevant here, the FLSA exempts from overtime “any
employee employed as a seaman.” 29 U.S.C. § 213(b)(6). Congress did not
define “seaman,” and it is left to us to interpret the term to resolve this appeal.
      For guidance, we turn primarily to the Department of Labor (“DOL”)
regulations, which we have held to be “entitled to great weight.” Dole v.
Petroleum Treaters, Inc., 876 F.2d 518, 521 (5th Cir. 1989) (citing Tony &
Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 297 (1985)). Generally, a
vessel’s crew members are seamen, so long as they meet the criteria in 29
C.F.R. § 783.31. 29 C.F.R. § 783.32. Section 783.31 outlines these criteria as
follows:
      [A]n employee will ordinarily be regarded as “employed as a
      seaman” if he performs, as master or subject to the authority,
      direction, and control of the master aboard a vessel, service which
      is rendered primarily as an aid in the operation of such vessel as a
      means of transportation, provided he performs no substantial
      amount of work of a different character.
Id. § 783.31. The regulations provide that work other than seaman work
becomes substantial “if it occupies more than 20 percent of the time worked by
the employee during the workweek.” Id. § 783.37.
      The use of the word “ordinarily” in § 783.31 evinces that the FLSA
eschews a fixed meaning of the term seaman. The regulations emphasize

                                        5
    Case: 13-20144    Document: 00512835754    Page: 6   Date Filed: 11/13/2014



                                No. 13-20144
flexibility, indicating that the term’s “meaning is governed by the context in
which it is used and the purpose of the statute in which it is found.” Id. §
783.29(c). Similarly, we must evaluate an employee’s duties based “upon the
character of the work he actually performs and not on what it is called or the
place where it is performed.” Id. § 783.33. As we have recognized, the FLSA
as a whole is “pervaded by the idea that what each employee actually does
determines its application to him.” Walling v. W. D. Haden Co., 153 F.2d 196,
199 (5th Cir. 1946). Accordingly, the application of the seaman exemption
generally depends on the facts in each case. See McLaughlin v. Bos. Harbor
Cruise Lines, Inc., 419 F.3d 47, 51–52 (1st Cir. 2005) (recognizing that
application of the seaman exemption is a fact-intensive question that can be
answered in many cases only after a trial).
                                     III.
      With this framework guiding us, we will address both categories of duties
at issue in this suit, beginning with the loading and unloading duties and
concluding with those responsibilities related to loading and unloading.
                                      A.
                                      1.
      The district court concluded, and the Plaintiffs urge on appeal, that our
decision in Owens establishes that loading and unloading a vessel is always
nonseaman work. We consider this reading of Owens to be erroneous.
      First, Owens involves significantly different facts from this case. The
plaintiff in Owens only sought overtime pay for his work loading and unloading
barges as a member of SeaRiver’s land-based Strike Team. Although he had
previously worked as a vessel-based tankerman, he did not pursue any
overtime for that work. We emphasized that during the relevant time period
Owens was not a crew member of a tow and not tied to a particular vessel for
a voyage. 272 F.3d at 700. Similarly, Owens worked “on unattended or ‘tramp’
                                      6
    Case: 13-20144    Document: 00512835754    Page: 7   Date Filed: 11/13/2014



                                No. 13-20144
barges that were neither towed by SeaRiver boats nor attended by SeaRiver
crews.” Id. By contrast, the Plaintiffs here were members of a unit tow crew,
were assigned to particular vessels for a voyage, and were expected to perform
work on barges that were towed by Blessey’s boats and crews.
      Although the Plaintiffs contend that these factual differences are
irrelevant, this contention is inconsistent with our analysis in Owens. The
Plaintiffs point to several DOL regulations that purportedly suggest that
loading and unloading duties are not seaman work. See 29 C.F.R. § 783.32
(suggesting that loading and unloading freight is nonseaman work but may
not change a seaman’s classification if the work is insubstantial); 29 C.F.R. §
783.36 (explaining that barge tenders who primarily or substantially load and
unload cargo are not seamen). We acknowledged such language in Owens, but
we noted with some caution that “[w]orkers who are primarily concerned with
loading and unloading cargo are not, generally speaking, seamen within the
meaning of the FLSA.” 272 F.3d at 704 (emphasis added). Our inclusion of
the words “generally speaking” is significant because we explicitly
acknowledged through this language that we always consider the factual
context when deciding whether an employee is exempt.          While the DOL
regulations suggest that in many cases loading and unloading duties are
nonseaman work, we recognized that such a rule cannot be categorical in the
light of the DOL’s crucial qualification that the application of the seaman
exemption “depends upon the character of the work [an employee] actually
performs and not on what it is called or the place where it is performed.” 29
C.F.R. § 783.33 (emphasis added).
      We also recognized in Owens that the character of loading and unloading
duties might change when a member of a vessel-based crew performs such
duties. In a footnote, we indicated that rigid application of the DOL’s twenty
percent rule, which it uses to determine whether nonseaman work is
                                      7
    Case: 13-20144    Document: 00512835754     Page: 8   Date Filed: 11/13/2014



                                 No. 13-20144
substantial or insubstantial, could create an absurd result where an employee
works primarily at sea but is a nonseaman for a brief period when he loads or
unloads at port. 272 F.3d at 702 n.5. This footnote further underscores the
limits of our decision in Owens, as we left open the question of loading and
unloading duties for vessel-based employees.
      Finally, the Plaintiffs contend that we rejected in Owens the type of
evidence that Blessey relies upon today, to wit, evidence connecting loading
and unloading duties to the navigational integrity of the unit tow. SeaRiver
argued, as Blessey argues now, that improper loading or unloading of a barge
could render it unsafe or cause it to break apart. We concluded that the duties
in that case only prepared the vessel for navigation but did not actually aid its
operation. Id. at 704. Our primary concern, though, was that accepting such
evidence as dispositive would expand the definition of seaman to encompass
many land-based personnel. Again in a footnote, we expounded that “[f]or
example, a land-based worker who installs navigation equipment on vessels
would be a seaman, as would a worker at a refueling dock.” Id. at 704 n.6
(emphasis added). Although the evidence in Owens was insufficient to suggest
that loading and unloading assisted the vessel’s operation, we did not
categorically reject the relevance of such evidence in other cases, particularly
when the work in question is performed by a member of the vessel’s crew.
      We conclude that the district court erred when it determined that Owens
required it to hold that loading and unloading duties performed by vessel-
based tankermen were nonseaman duties as a matter of law.
                                       2.
      Instead, our review of the relevant law and undisputed facts leads us to
the conclusion that loading and unloading was seaman work when done by
these vessel-based Plaintiffs. We turn first to § 783.31, which provides that an
employee is a seaman if two criteria are met: (1) the employee is “subject to the
                                       8
       Case: 13-20144   Document: 00512835754    Page: 9   Date Filed: 11/13/2014



                                  No. 13-20144
authority, direction, and control of the master;” and (2) the employee’s service
is primarily offered to aid the “vessel as a means of transportation,” provided
that the employee does not perform a substantial amount of different work. 29
C.F.R. § 783.31. Both parties agree that the Plaintiffs were subject to the
master’s control. As to the second prong, the Seventh Circuit persuasively
notes that this provision “just means that the employee must be a (more or
less) full-time member of the marine crew, that is, the crew that is responsible
for operating the ship.” Harkins v. Riverboat Servs., Inc., 385 F.3d 1099, 1104
(7th Cir. 2004). This reading is consistent with our own precedent in which we
attempt to give the term seaman “its ordinary meaning.” Dole, 876 F.2d at
523.
        We have early-on recognized that vessel-based barge tenders who
maintain and service a barge are exempt seamen under the FLSA. Gale v.
Union Bag & Paper Corp., 116 F.2d 27, 29 (5th Cir. 1940). In Gale, the
plaintiffs slept on the barges and attended the lines, put out running and
mooring lines, pumped out bilge water, and performed other tasks.             We
concluded that they were exempt seamen and reasoned that “[t]hey were
necessary for the operation, welfare and safety of the barges” and that they
performed many duties “necessary and usual to the navigation of the barges.”
Id. at 28. We recognized, for example, “[i]f the tow line had parted at any time
on a voyage the barge would have been helpless and might have become a total
loss if the barge tender was not there to drop the anchor and otherwise look
out for its safety.” Id. In Owens, we cited to Gale and emphasized that the
workers in Gale “worked, ate, and slept on board their assigned barges.” 272
F.3d at 701.
        In our view, the reasoning of Gale controls this case. It is undisputed
that the Plaintiffs ate, slept, lived, and worked aboard Blessey’s towboats.
They were members of the crew and worked at the direction of the captain. As
                                       9
   Case: 13-20144    Document: 00512835754        Page: 10   Date Filed: 11/13/2014



                                   No. 13-20144
to the loading and unloading duties, the district court recognized that the
“Plaintiffs do not contest [Blessey’s] argument that improper loading and
unloading can compromise the seaworthiness of the barge.” Coffin v. Blessey
Marine Servs., Inc., No. 4:11–214, 2013 WL 244918, at *3 (S.D. Tex. Jan. 22,
2013). Martin Creel, a Blessey captain, and James Clendenon, a Blessey
executive, both submitted declarations evincing that proper loading and
unloading is essential to the efficient, safe movement of the unit tow. The
Plaintiffs also testified that safe loading and unloading contributed to the
efficient movement of the barge.
      We note that Gale applied to barge tenders, and the DOL has also
promulgated a regulation regarding such employees and categorized them as
exempt seamen in many cases. That regulation also provides, however:
      [T]here are employees who, while employed on vessels such as
      barges and lighters, are primarily or substantially engaged in
      performing duties such as loading and unloading or custodial
      service which do not constitute service performed primarily as an
      aid in the operation of these vessels as a means of transportation
      and consequently are not employed as “seamen.”
29 C.F.R. § 783.36. Although the Plaintiffs urge us to interpret this statement
to preclude any finding that loading or unloading duties are seaman work, we
do not interpret the regulation so narrowly. As we noted above, we already
rejected such a categorical rule in Owens. See 272 F.3d at 704 (emphasizing
that workers who primarily load and unload barges are generally speaking not
seamen under the FLSA).       Moreover, this statement appears merely to
recognize the presumption that loading and unloading duties are nonseaman
work because those duties are usually performed by harbor-based personnel
who have little to no role in the barge’s navigational mission. See McCarthy v.
Wright & Cobb Lighterage Co., 163 F.2d 92 (2d Cir. 1947) (concluding that a
shore-based bargee was not a seaman because his maritime duties consumed

                                       10
    Case: 13-20144       Document: 00512835754        Page: 11     Date Filed: 11/13/2014



                                      No. 13-20144
only a few minutes of his day and he primarily supervised and facilitated the
loading or unloading of cargo); see also Anderson v. Manhattan Lighterage
Corp., 148 F.2d 971 (2d Cir. 1945) (determining that workers were not seamen
when they transferred cargo in New York Harbor and were rarely on board the
vessel during the tow).
       By contrast, in this case vessel-based tankermen performed the loading
and unloading duties as members of a unit tow’s crew. The Plaintiffs’ presence
aboard the vessels naturally affected the nature of their loading and unloading
duties. 4 Critically, the context in which work is done can affect whether it is
seaman or nonseaman work. See Martin v. Bedell, 955 F.2d 1029, 1035 (5th
Cir. 1992). In Martin, the Secretary of Labor brought suit to compel a company
to pay overtime to cooks who worked aboard boats that provided offshore
maintenance to oil companies. We recognized that a vessel-based “cook is
usually a seaman because he usually cooks for seamen.” 955 F.2d at 1036. We
remanded that case for further factual findings, however, so that the district
court could determine whether the cooks spent a significant amount of time
preparing food for nonseamen. Id. Our distinction underscores the important
point that food preparation is neither inherently seaman nor nonseaman work,
and its character depends on the context in which it is performed.
       In Martin, we were aided by a DOL regulation providing that “[t]he term
‘seaman’ includes members of the crew such as . . . cooks . . . if, as is the usual



       4 Of course, we recognize that an employee is not a seaman merely because he works
on a boat. See 29 C.F.R. § 783.33. Indeed, we have recognized that employees on a dredge
boat may aid in the operation of the vessel while still performing primarily nonseaman
duties. Walling v. W. D. Haden Co., 153 F.2d 196, 199 (5th Cir. 1946). Our decision in W. D.
Haden is readily distinguishable from this case, however, because we concluded there that
the workers on the dredge boat were employed primarily in industry because they harvested
shells from the ocean. Here, the Plaintiffs worked on a vessel that shipped cargo on inland
and oceanic waterways. Their work on the water was fundamentally seaman work, and their
presence on the water was not incidental to the primary purpose of their employment.
                                            11
   Case: 13-20144     Document: 00512835754      Page: 12   Date Filed: 11/13/2014



                                  No. 13-20144
case, their service is of the type described in § 783.31.” 29 C.F.R. § 783.32. The
presumption that members of the crew are seamen is not limited to cooks, as
the regulation includes the broad terms “includes” and “such as” to indicate
that the enumerated positions are exemplary, not exclusive. See Christopher
v. SmithKline Beecham Corp., 132 S. Ct. 2156, 2170 (2012) (explaining in the
context of another FLSA regulation that use of the verb “includes” indicates
“that the examples enumerated in the text are intended to be illustrative, not
exhaustive”). As with § 783.36, this provision indicates that a crew member
does not lose his status “simply because, as an incident to such employment,
he performs some work not connected with operation of the vessel as a means
of transportation, such as assisting in the loading or unloading of freight at the
beginning or end of a voyage.” 29 C.F.R. § 783.32. Again, the Plaintiffs urge
us to decide that this statement means that loading and unloading duties are
never seaman work.
      It appears to us that this statement only means that in some, perhaps in
many, situations and circumstances involving loading and unloading duties,
the work is nonseaman. Blessey’s evidence demonstrates that the loading or
unloading of its liquid cargo requires precision so that the barge can operate
safely. Naturally, when an individual lives aboard the vessel that he or she
loads or unloads, this living situation will affect the character of his or her
duties. In Owens, the tankerman duties were divorced from the subsequent
navigation of the barge. See 272 F.3d at 704 (noting that the plaintiff did not
move or moor the barge and only prepared it for navigation). By contrast, the
Plaintiffs here recognized that their loading and unloading duties were
integrated with their many other duties. Indeed, the plaintiff in Owens chose
not to sue for the time he was a tankerman in navigation. Id. at 700. For
example here, Plaintiff Joshua Fox testified that he would regularly walk his
barge to make certain that the barge was level because doing his job improperly
                                       12
    Case: 13-20144       Document: 00512835754          Page: 13     Date Filed: 11/13/2014



                                       No. 13-20144
could mean that the barge would get stuck when traveling down a river or
canal. Eric Jones and Zachary Latiolais, two other Plaintiffs, testified that
performing their loading and unloading duties effectively made their jobs and
the captain’s job easier. Thus, the Plaintiffs are instead seamen because, like
a cook, they are a member of the crew and perform work that meets the
definition of § 783.31.
       We conclude that Blessey’s tankermen are seamen while loading and
unloading the vessel because these duties were integrated within their many
other duties. Inquiries into FLSA exempt status “remain[] intensely factbound
and case specific,” and we have cautioned that “[e]ach case must be judged on
its own peculiar facts.” Dalheim, 918 F.2d at 1226–27. The DOL applies this
principle to the seaman exemption, emphasizing that the exemption’s
application “depends upon the character of the work.” 29 C.F.R. § 783.33.
Blessey has produced undisputed evidence evincing that these vessel-based
tankermen performed their loading and unloading duties with an eye toward
navigation and were required to perform such duties safely so that the vessel
could safely operate on inland and oceanic waterways. We see no basis for
distinguishing their loading and unloading duties from the many other duties
the vessel-based barge tenders performed in Gale. 5 See Jordan v. Am. Oil Co.,
51 F. Supp. 77, 78–79 (D.R.I. 1943) (applying the seaman exemption to vessel-
based tankermen based on our decision in Gale).




       5 The Plaintiffs contend that cases like Gale and Jordan are inapposite because they
were decided before the DOL adopted the twenty percent rule used to determine whether
nonseaman duties are substantial. This argument is unavailing for two reasons. First, we
continue to recognize Gale in cases concerning the seaman exemption. See Owens, 272 F.3d
at 701. Second, we cautioned in Owens against the rigid application of the twenty percent
rule. Id. at 702 n.5. It appears to us that a careful evaluation of the nature and character of
the work in question assuages our concerns in Owens.
                                              13
   Case: 13-20144    Document: 00512835754      Page: 14   Date Filed: 11/13/2014



                                 No. 13-20144
      Finally, we consider that the policies of the FLSA support our decision
today. The FLSA’s exemptions were designed to apply to
      a kind of work that was difficult to standardize to any time frame
      and could not be easily spread to other workers after 40 hours in a
      week, making compliance with the overtime provisions difficult
      and generally precluding the potential job expansion intended by
      the FLSA’s time-and-a-half overtime premium.
Christopher, 132 S. Ct. at 2173 (internal quotation marks omitted). As the
American Waterways Operators explained in its amicus brief, generally
speaking, tankermen devote varying amounts of time to loading and unloading
on each hitch. On some hitches, workers may spend as little as ten percent of
their time loading and unloading, while others may spend fifty percent or more.
Thus, a tankerman could be a seaman on some hitches and not on others,
making it disruptive and disputatious on the vessel. See Owens, 272 F.3d at
702 n.5. Similarly, Blessey’s tankermen work aboard a vessel with limited
space for other workers, making the unit tow an environment where “working
more than 40 hours a week is an appropriate work norm.” Harkins, 385 F.3d
at 1102. Thus, the policy objectives of the FLSA support this decision.
      For these reasons, we conclude that loading and unloading duties are
seaman work when performed by these vessel-based tankermen.


                                      B.
      We briefly note that the Plaintiffs also argued a number of tasks related
to their loading and unloading duties were also nonseaman work for FLSA
purposes. They explain in their brief that the district court did not address
these categories of work and urge that the work is not part of this appeal. This
work is part of this appeal, though, both because Blessey has briefed the issue
and because we may affirm the district court for any reason supported by the



                                      14
   Case: 13-20144    Document: 00512835754      Page: 15   Date Filed: 11/13/2014



                                 No. 13-20144
record, even if the district court did not rely on that reason. United States v.
Gonzalez, 592 F.3d 675, 681 (5th Cir. 2009).
      This argument gives us little pause, though, as the activities related to
loading and unloading were also clearly seaman work. As Blessey notes, many
of these readiness duties are part of the basic maintenance of a barge. The
basic maintenance of a vessel is almost always seaman work for FLSA
purposes. See Louviere v. Standard Dredging Corp., 239 F.2d 164, 164–65 (5th
Cir. 1956) (recognizing that a deckhand’s routine maintenance work on a tug
constituted seaman duties for FLSA purposes). As we discussed in detail
above, the loading and unloading process is connected with the Plaintiffs’ many
seaman duties as members of the crew.
      Additionally, our interpretation of the FLSA regulations above would
also control this issue in this appeal. We have held that the loading and
unloading is itself seaman work for FLSA purposes, and by extension the work
related to loading and unloading is also seaman work under the FLSA.
                                      IV.
      In sum, we have focused on the totality of the facts presented in this
appeal, and we have held that loading and unloading duties along with any
related duties constitute seaman work when performed by vessel-based
tankermen. Consequently, the district court erred when it denied Blessey’s
motion for summary judgment on this issue. The tankermen performed duties
crucial to the mission and purpose for the unit tow and were at all times
engaged in work regarding the safe and efficient operation of a “vessel as a
means of transportation” under § 783.31. This holding is in harmony with our
precedent, the relevant DOL regulations, and the spirit and purpose of the
FLSA.
                                                 VACATED, and REMANDED,
                                      for entry of judgment in favor of Blessey.

                                      15